                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 RICKEY J. HARRIS, III,

                           Petitioner,                 Case No. 20-CV-828-JPS

 v.

 EARNELL LUCAS,
                                                                      ORDER
                            Respondent.


        On June 3, 2020, Petitioner filed a petition for a writ of habeas corpus,

followed by an amended petition for a writ of habeas corpus, pursuant to

28 U.S.C. § 2241. (Docket #1, #5). On July 14, 2020, Magistrate Judge Stephen

C. Dries screened the amended petition and issued a report and

recommendation that the habeas petition be dismissed. (Docket #6).

Petitioner alleged that he was held for an unconstitutionally long period of

time pending a revocation hearing, in violation of his right to due process.

Id. at 1.

        Individuals who are held in state custody for any reason other than

a conviction may challenge their incarceration under 28 U.S.C. § 2241. Jacobs

v. McCaughtry, 251 F.3d 596, 597 (7th Cir. 2001) (noting that a habeas petition

may be brought pursuant to Section 2241 by petitioners held for “some

other reason, such as pre-conviction custody”) (citing Walker v. O’Brien, 216

F.3d 626, 633 (7th Cir. 2000)). However, at least two Wisconsin courts have

denied habeas petitions based on the grounds alleged here—i.e., a failure

to timely conduct a state revocation hearing—when the Petitioner did not

attempt to seek recourse in state court first. Hibbler v. Wis. Dep’t of Corr.,




   Case 2:20-cv-00828-JPS Filed 08/06/20 Page 1 of 3 Document 7
Case No. 18-cv-941-bbc, 2019 U.S. Dist. LEXIS 184, at *4 (W.D. Wis. Jan. 2,

2019) (concluding that “[b]ecause petitioner alleges. . .that he has not yet

challenged the reasonableness of the timing of his revocation hearing in the

state courts, I am dismissing his petition without prejudice for his failure to

exhaust his state court remedies.”); Farr v. Spoden, Case No. 08-cv-0557-slc,

2008 U.S. Dist. LEXIS 87075, at *2 (W.D. Wis. Oct. 1, 2008) (noting that

petitioner could “file a writ of habeas corpus in the appropriate state circuit

court” or “raise his objection to the timeliness of the hearing at the final

hearing.”).

       Petitioner alleged that he filed complaints with the Wisconsin

Department of Corrections, but there are no facts suggesting that he sought

recourse in state courts. Therefore, Magistrate Judge Dries concluded that

Petitioner had failed to exhaust his state court remedies prior to filing the

federal habeas petition. (Docket #6 at 2).

       Magistrate Judge Dries filed a Report and Recommendation with

this Court, recommending that: the habeas petition be dismissed, and that

a certificate of appealability be denied. Id. Pursuant to General Local Rule

72(c) and 28 U.S.C. § 636(b)(1)(B), the parties were advised that written

objections to that recommendation, or any part thereof, could be filed

within fourteen days of the date of service of the recommendation. Id. at 2–

3. To date, no party has filed such an objection. The Court has considered

Magistrate Judge Dries’s recommendation and, having received no

objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Steven C. Dries’s Report and

Recommendation (Docket #6) be and the same is hereby ADOPTED;




                           Page 2 of 3
  Case 2:20-cv-00828-JPS Filed 08/06/20 Page 2 of 3 Document 7
      IT IS FURTHER ORDERED that Petitioner’s amended petition for

habeas relief (Docket #5) be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED.

      The Clerk of Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 6th day of August, 2020.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                           Page 3 of 3
  Case 2:20-cv-00828-JPS Filed 08/06/20 Page 3 of 3 Document 7
